UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-7319


DARRELL L. GOSS,

                    Plaintiff - Appellant,

             v.

BRYAN P. STIRLING; WARDEN RICHARD COTHRAN; WARDEN J. DEAN;
MAJOR R. CHVALA; CAPTAIN L. PACK; CAPTAIN STAGGERS;
LIEUTENANT LARRY; ASSOCIATE WARDEN G. LEAMAN; WARDEN
JOHN R. PATE; VIRGINIA GRUBBS, Postal Director; D. PHILLIPS, Assistant
Postal Director; L. MORRIS, Major for Allendale; ASSOCIATE WARDEN
ROBERTSON; MR. JENKINS, Captain for Allendale; ASSOCIATE WARDEN
GLIDEWELL; CHARLES WILLIAMS, Warden for McCormick; MAJOR
MARSHALL,

                    Defendants - Appellees,

             and

CINDY BEER,

                    Defendant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Bruce H. Hendricks, District Judge. (0:18-cv-00326-BHH)


Submitted: September 13, 2021                             Decided: September 24, 2021


Before WILKINSON and THACKER, Circuit Judges, and KEENAN, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.


Darrell L. Goss, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Darrell L. Goss appeals from the district court’s entry of final judgment in his

42 U.S.C. § 1983 civil rights action, challenging the magistrate judge’s December 17,

2019, order denying his motion for sanctions and the district court’s August 25, 2020,

judgment adopting the recommendation of the magistrate judge and granting summary

judgment to Defendants other than Cindy Beer, whose motion to dismiss was granted with

prejudice.

      Goss did not file objections to the magistrate judge’s December 17 ruling denying

his motion for sanctions with the district court and has not provided on appeal any reason

to excuse his failure to do so. Goss has thus waived his right to review of the magistrate

judge’s ruling, and we affirm it. Kitlinski v. U.S. Dep’t of Justice, 994 F.3d 224, 233

(4th Cir. 2021); see Arakas v. Comm’r, Soc. Sec. Admin., 983 F.3d 83, 104-05 (4th Cir.

2020) (explaining circumstances in which this court may exercise discretion to excuse

waiver). We also have reviewed the record and find no reversible error in the district

court’s August 25 ruling. We thus affirm that ruling for the reasons stated by the district

court. Goss v. Stirling, No. 0:18-cv-00326-BHH (D.S.C. Aug. 21, 2020), ECF No. 257.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            3